Citation Nr: 1001491	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-24 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently rated as 60 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied a 
disability rating in excess of 60 percent for diabetes 
mellitus and denied entitlement to a TDIU rating.  

In numerous written statements in support of his claim for an 
increased rating, the Veteran argued that his diabetic 
peripheral neuropathy had worsened.  The Board interprets 
these arguments as a claim for an increased rating for 
diabetic peripheral neuropathy of the lower extremities.  As 
the RO has not yet adjudicated this claim, the Board refers 
the claim to the agency of original jurisdiction for 
appropriate action.

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's diabetes 
mellitus has been manifested by the need for twice daily 
insulin injections, dietary restrictions, and clinical 
regulation of his physical activity.  It has not, however, 
been manifested by episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.



CONCLUSION OF LAW

The criteria for a rating higher than 60 percent for diabetes 
mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  The Veteran nonetheless received 
this notice in a letter sent to him in October 2006.

The United States Court for Veterans Appeals (veteran's court 
or Court) had held that at a minimum, adequate VCAA notice in 
an increased rating claim required that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Federal Circuit vacated the Court's decision, overturning 
the requirement that VA provide notice that the claim could 
be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements (contained in the 
veteran's court's decision) were not disturbed by the Federal 
Circuit's decision. 

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice was presumed prejudicial 
and must result in reversal unless VA showed that the error 
did not affect the essential fairness of the adjudication by 
demonstrating that the essential purpose of the notice was 
not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).  However, the U.S. Supreme Court reversed that 
decision based upon a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and 
placed an unreasonable evidentiary burden upon VA.  Shinseki 
v. Sanders, 129 S. Ct. 1696, 1699 (2009).  The Supreme Court 
held that a mandatory presumption of prejudicial error in 
every instance of defective VCAA notice was inappropriate and 
that determinations concerning harmless error should be made 
on a case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

Here, neither the appellant nor his representative has 
identified any deficiency in notice which would compromise a 
fair adjudication of the claim.  Nevertheless, the Board has 
considered whether any defective notice provided to the 
appellant resulted in prejudicial error.

Although the Supreme Court reversed the presumptive prejudice 
framework set forth in Sanders, it did not find fault with 
the analysis for determining whether a VCAA notice error 
affected the essential fairness of the adjudication.  
Accordingly, where there is a defect in the content of VCAA 
notice, it may be established that such error did not affect 
the essential fairness of the adjudication by showing that 
the essential purpose of the notice was not frustrated.  See 
Sanders, 487 F.3d at 889.  Such a showing may be made by 
demonstrating, for example, (1) that the claimant had actual 
knowledge of what was necessary to substantiate the claim and 
that the claim was otherwise properly developed, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate the claim, or (3) that 
the benefit could not be awarded as a matter of law.  Id.; 
see also Vazquez-Flores, 2 Vet. App. at 46.  

Actual knowledge may be established by statements or actions 
by the claimant or the claimant's representative 
demonstrating an awareness of what is necessary to 
substantiate his or her claim.  Id. at 48 (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)).  

Because a finding of prejudice is warranted only if an error 
affects the essential fairness of the adjudication, 
consideration should also be given to whether the post-
adjudicatory notice and opportunity to develop the case that 
was provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim served to render any pre-
adjudicatory VCAA notice errors non-prejudicial.  Id. at 46.

In the October 2006 letter VA notified the Veteran that he 
should submit evidence showing that his diabetes mellitus had 
worsened in severity.  He was also told that he could 
substantiate the claim with evidence of the impact of the 
disease on employment.  He was informed that ratings were 
assigned using the rating schedule and he was referred to 
that schedule.  This essentially informed him of the use of 
diagnostic codes.  He was also given examples of the evidence 
that could substantiate the claims.

The October 2006 letter also informed the Veteran as to what 
evidence VA was responsible for obtaining, and what evidence 
VA would help the Veteran get.  

Although notice was provided after the initial adjudication, 
the claim was subsequently readjudicated after providing the 
Veteran with an opportunity to respond to each notice.  The 
timing deficiency was thereby cured.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) (holding timing deficiencies 
in VCAA notice are cured by readjudication in a supplemental 
statement of the case).

Accordingly, the Board finds that VA satisfied its duty to 
notify under the VCAA in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1).

In next addressing whether VA satisfied its duty to assist 
the Veteran with respect to his claim, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  

In addition, the Veteran was provided a VA examination in 
October 2004.  While this examination was conducted prior to 
the filing of the current appeal, because that examination 
took place less than one year prior to his filing the claim 
for an increased rating, and there is no indication that his 
service-connected diabetes mellitus has worsened since the 
date of the most recent examination, an additional 
examination is not required.  See Palczewski v. Nicholson, 21 
Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997).  

As such, there is no further action to be undertaken to 
comply with the provisions of the VCAA.  VA has satisfied its 
duty to inform and assist the Veteran at every stage in this 
case; at least insofar as any errors committed were not 
harmful to the essential fairness of the proceedings.  

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2009).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

Diabetes mellitus is rated under DC 7913.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, DC 7913 (2009).

The criteria for rating diabetes are conjunctive rather than 
disjunctive.  That is, each of the criteria for the specified 
percentage rating must be met before that rating can be 
awarded.  Camacho v. Nicholson, 21 Vet. App. 360 (2007). 

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, 
Note (1) (2009).

The Veteran was diagnosed with diabetes mellitus in September 
1993.  According to VA physicians, the Veteran's diabetes 
mellitus is under poor control.  

The Veteran has been advised to follow a restricted diet for 
control of his diabetes mellitus.  This diet consists of 
restricted calories and a low fat regimen.  

The Veteran has been prescribed insulin injections on a twice 
daily basis.  Both dosages have periodically increased 
throughout the pendency of the appeal.  The record also 
reflects that the Veteran's physical activity has been 
clinically regulated in effort to control his diabetes 
mellitus.  

Clinical records dated from July 2004 to February 2007 show 
that during this period, the Veteran experienced one episode 
of hypoglycemia that required hospitalization.  This episode 
was in October 2005; since that time, the Veteran has not 
experienced any hypoglycemic reactions requiring 
hospitalization.  He has not experienced any episodes of 
ketoacidosis throughout the pendency of the appeal.

The record reflects that the Veteran is required to call in 
his blood sugar readings every two weeks to 10 days.  He sees 
his diabetic care provider on a once per month basis.

The record does not demonstrate that the Veteran has 
experienced progressive weight loss during the pendency of 
the appeal.  On VA examination in October 2004, he weighed 
177 lbs.  In February 2007, he weighed 168 lbs.  A weight 
loss of 9 lbs over a three year period does not amount to 
progressive loss of weight.  There is additionally no 
evidence demonstrating that he has experienced a progressive 
loss of strength.

Even if the Veteran's 9 lb weight loss were considered to 
have been progressive, because he has not experienced 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year, or weekly visits to 
a diabetic care provider, he does not meet the criteria for 
an increased rating of 100 percent.  In order for the Veteran 
to be entitled to an increased rating of 100 percent, in 
addition to the more than one daily injection of insulin, the 
restricted diet, and regulation of activities, he must either 
have experienced episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year, 
or weekly visits to a diabetic care provider, in addition to 
the progressive weight loss.  Because he does not meet these 
criteria, an increased rating is not warranted.

In the alternative, the Veteran, in in addition to the more 
than one daily injection of insulin, the restricted diet, and 
regulation of activities, must either have experienced 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year, or weekly visits to 
a diabetic care provider, in addition to complications that 
would be compensable if separately evaluted.  In this case, 
the Veteran has separately compensable complications.  
However, because in addition to these complications he does 
not experience either episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year, or weekly visits to a diabetic 
care provider, he does not meet the criteria for an increased 
rating.

The Board has considered whether referral for an extra-
schedular rating is warranted.  The service-connected 
diabetes mellitus manifests with the need for twice daily 
insulin injections, a restricted diet, and clinical 
regulation of activities, without episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year, or weekly visits to a diabetic 
care provider, and progressive loss of weight or strength.  
As discussed in the preceding section, these symptoms are 
contemplated by the rating criteria.  Hence, the criteria for 
referral for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

Consideration has also been given to staged ratings 
(different percentage ratings for different periods of time 
since the effective date of service connection).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, staged ratings 
are not indicated in the present case, as the Board finds 
that the weight of the credible evidence shows that the 
Veteran's service-connected diabetes mellitus has been 60 
percent disabling throughout the pendency of the appeal.  As 
the preponderance of the evidence is against the claim for a 
higher rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for diabetes mellitus is denied.


REMAND

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2009).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16 (2009).  

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2009).  Factors to be considered are the veteran's 
education, employment history, and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

In this case, the Veteran has been granted a 60 percent 
disability rating for diabetes mellitus, a 40 percent 
disability rating for diabetic peripheral neuropathy of the 
left lower extremity, a 20 percent disability rating for 
diabetic peripheral neuropathy of the right lower extremity, 
and a 0 percent disability rating for glaucoma, for a 
combined disability rating of 80 percent.  Accordingly, he 
meets the schedular requirements for a TDIU rating.  The 
issue, then, is whether the Veteran's service-connected 
disabilities in fact prohibit him from sustaining gainful 
employment, such that a TDIU rating may be assigned.  

Clinical evidence dated since September 1993 suggests that 
the Veteran's service-connected diabetes mellitus impairs his 
ability to work.  The record, however, also reflects that the 
Veteran has several nonservice-connected disabilities that 
also impair his ability to work.

The Social Security Administration determined that the 
Veteran has been disabled since September 1993, as a result 
of a psychiatric disability.  He last worked in September 
1991.  

The Court has held that in the case of a claim for TDIU, the 
duty to assist requires that VA obtainin an examination which 
includes an opinion on what effect the service-connected 
disabilities have on a Veteran's ability to work.  Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).

A VA examiner has not yet been asked to render an opinion as 
to the overall effect of the Veteran's service-connected 
disabilities alone on his ability to obtain and retain 
employment.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a social 
and industrial examination for the 
purpose of ascertaining the cumulative 
impact of the Veteran's service-
connected disabilities on his 
unemployability.  

The examiner must evaluate and discuss 
the effect of all of the Veteran's 
service-connected disabilities 
(diabetes mellitus, diabetic peripheral 
neuropathy, and glaucoma) jointly on 
the Veteran's employability.  

The examiner should opine as to whether 
the Veteran's service-connected 
disabilities, without consideration of 
his non-service-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation for 
which he would otherwise be qualified. 

Finally, if the Veteran's service-
connected disabilities do not 
cumulatively render him unemployable, 
the examiner should suggest the type or 
types of employment in which the 
Veteran would be capable of engaging 
with his current service-connected 
disabilities, given his current skill 
set and educational background.

2.  If the decision remains adverse to 
the Veteran, issue a supplemental 
statement of the case.  Thereafter, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


